
	
		II
		111th CONGRESS
		2d Session
		S. 3436
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mrs. Lincoln introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation
		  Act to establish a motor efficiency rebate program.
	
	
		1.Motor efficiency rebate program
			(a)In generalPart C of title III of the Energy Policy
			 and Conservation Act (42 U.S.C. 6311 et seq.) is amended by adding at the end
			 the following:
				
					347.Motor efficiency rebate program
						(a)EstablishmentNot later than January 1, 2011, in
				accordance with subsection (b), the Secretary shall establish a program to
				provide rebates for expenditures made by entities—
							(1)for the purchase and installation of a new
				electric motor that has a nominal full load efficiency that is not less than
				the nominal full load efficiency as defined in—
								(A)table 12–12 of NEMA Standards Publication
				MG 1–2006 for random wound motors rated 600 volts or lower; or
								(B)table 12–13 of NEMA Standards Publication
				MG 1–2006 for form wound motors rated 5000 volts or lower; and
								(2)to replace an installed motor of the entity
				the specifications of which are established by the Secretary by a date that is
				not later than 90 days after the date of enactment of this section.
							(b)Requirements
							(1)ApplicationTo be eligible to receive a rebate under
				this section, an entity shall submit to the Secretary an application in such
				form, at such time, and containing such information as the Secretary may
				require, including—
								(A)demonstrated evidence that the entity
				purchased an electric motor described in subsection (a)(1) to replace an
				installed motor described in subsection (a)(2);
								(B)demonstrated evidence that the
				entity—
									(i)removed the installed motor of the entity
				from service; and
									(ii)properly disposed of the installed motor of
				the entity; and
									(C)the physical nameplate of the installed
				motor of the entity.
								(2)Authorized amount of rebateThe Secretary may provide to an entity that
				meets each requirement under paragraph (1) a rebate the amount of which shall
				be equal to the product obtained by multiplying—
								(A)the nameplate horsepower of the electric
				motor purchased by the entity in accordance with subsection (a)(1); and
								(B)$25.00.
								(3)Payments to distributors of qualifying
				electric motorsTo assist in
				the payment for expenses relating to processing and motor core disposal costs,
				the Secretary shall provide to the distributor of an electric motor described
				in subsection (a)(1), the purchaser of which received a rebate under this
				section, an amount equal to the product obtained by multiplying—
								(A)the nameplate horsepower of the electric
				motor; and
								(B)$5.00.
								(c)Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this section, to remain available
				until expended—
							(1)$160,000,000 for fiscal year 2011;
							(2)$150,000,000 for fiscal year 2012;
							(3)$140,000,000 for fiscal year 2013;
							(4)$130,000,000 for fiscal year 2014;
				and
							(5)$120,000,000 for fiscal year
				2015.
							.
			(b)Table of contentsThe table of contents of the Energy Policy
			 and Conservation Act (42 U.S.C. prec. 6201) is amended by adding at the end of
			 the items relating to part C of title III the following:
				
					
						Sec. 347. Motor efficiency
				rebate
				program.
					
					.
			
